Citation Nr: 1136495	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claim.

In April 2011, a hearing was held before the undersigned Veterans Law Judge.

A CLAIM FOR SERVICE CONNECTION FOR HYPERTENSION IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his April 2011 hearing and in his September 2009 formal appeal, the Veteran asserted that his hearing loss has worsened since his May 2008 VA examination.  
The Veteran is competent to testify to his symptoms of hearing loss.  See Charles v. Principi, 16 Vet. App 370, 374 (2002); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Furthermore, in increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  Here, the Board finds that the Veteran's statements are credible as they are facially plausible and his statements regarding the specific date of onset of his worsening symptoms is consistent from his September 2009 formal appeal to his April 2011 hearing testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Accordingly, a remand is warranted for a contemporaneous VA examination to assess the current severity of the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss, dated since March 2008.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from the VA Medical Center in Boston, Massachusetts, dated since March 2008.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.		

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

